Citation Nr: 0008411	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-18 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
arthritis of the left ankle.

2.  Entitlement to a compensable rating for the residuals of 
a fracture and dislocation of the left ring finger.  

3. Entitlement to a compensable rating for the residuals of a 
fracture and dislocation of the left little finger.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to March 
1994.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's arthritis of the left ankle is manifested 
by moderate swelling, tenderness, diminished strength due to 
pain, and marked limitation of motion. 

3.  The residuals of a fracture and dislocation of the left 
ring finger, manifested primarily by flexion contracture of 
the PIP and hyperextension of the DIP, do not equate with 
favorable or unfavorable ankylosis and do not impair the 
veteran's daily activities.  

4.  The residuals of a fracture and dislocation of the left 
little finger, manifested primarily by flexion contracture of 
the PIP, angulation deformity toward the fourth finger, and 
rotational deformity toward the radius, do not equate with 
favorable or unfavorable ankylosis and do not impair the 
veteran's daily activities.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
arthritis of the left ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40 - 4.42, 4.45, 4.71a, Diagnostic Code 5271 (1999).

2.  The criteria for a compensable rating for the residuals 
of a fracture and dislocation of the left ring finger have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, 
Diagnostic Code 5219, 5223, 5227 (1999).

3.  The criteria for a compensable rating for the residuals 
of a fracture and dislocation of the left little finger have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, 
Diagnostic Code 5219, 5223, 5227 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

The RO's August 1998 decision on appeal, which granted 
service connection for arthritis of the left ankle and for 
the residuals of fractures and dislocation of the left ring 
finger and the left little finger, was an initial rating 
award.  As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation." When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.  


I.  The Left Ankle

During an August 1998 VA orthopedic examination, the veteran 
stated that his ankle remained painful and that it was 
swelling more often.  Examination revealed moderate swelling 
about the ankle extending into the foot.  It was very tender 
over the anterior talofibular ligament and the anterior ankle 
joint itself.  There was evidence of moderately severe 
plantar valgus deformity of the foot with very little 
flexibility in the mid-foot.  The posterior tibialis and 
peroneal motors were intact but presented diminished strength 
due to pain.  With any attempt at passive inversion of the 
foot, he got clonus of the peroneals, thus preventing any 
further inversion.  The examiner was unable to invert the 
left foot to the neutral position.  Subtalar motion was 
markedly diminished, allowing only inversion to 5 to 10 
degrees short of neutral and eversion to only about 5 to 10 
degrees beyond its resting position.  He was minimally tender 
over the deltoid ligament of the foot.  There was also a 
negative talar tilt test, and the examiner was unable to 
perform the anterior drawer test due to severe ankle pain.  
X-rays of the left ankle revealed extensive soft tissue 
swelling over the lateral and medial malleoli, and 
ligamentous injury or sprain, of uncertain etiology, was not 
excludable.  There was also a loss of plantar arch, 
suggestive of pes planus; otherwise, the X-rays were 
negative.  The examiner concluded that the veteran's left 
ankle injury and subsequent traumatic arthritis would 
interfere with the veteran's daily activities, including 
walking around the house and negotiating stairs.  

The foregoing evidence is negative for any deficits in left 
ankle coordination or for a documented history of flare-ups 
of the veteran's left ankle disability.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic 
Code 5003.  

A 20 percent evaluation is warranted for marked limitation of 
motion of the ankle and is the highest schedular rating 
available based on limitation of motion.  A higher schedular 
rating for the ankle is warranted only for ankylosis which is 
not present in this case.  38 C.F.R. § 4.71a, Diagnostic Code 
5270 (1999).

The Board has considered the possibility of referring the 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating.  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  

Although there is evidence that the veteran's left ankle 
disability would interfere with his daily activities and 
would prevent him from maintaining a job requiring standing, 
walking, or lifting in excess of 20 pounds, the evidence 
shows that he can maintain sedentary employment (See, the 
report of the August 1998 VA examination).  Moreover, there 
is no documentation that he has been denied or terminated 
from any employment since service due to his service-
connected ankle disability.  There is also no evidence that 
he has required any treatment for that disability since 
service, let alone frequent hospitalization.  In essence, the 
record shows that the manifestations of his left ankle 
disability are those contemplated by the current evaluation.  
It must be emphasized that disability ratings are not job-
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for referral of this case to the Director of 
VA Compensation and Pension purposes for a rating outside the 
regular schedular criteria.  

II.  The Fingers

When rating the veteran's upper extremities, it is important 
to note whether the veteran is right-handed or left-handed; 
that is, it is necessary to determine which is his major 
upper extremity.  Such a distinction may be relevant to the 
assignment of the proper rating.  38 C.F.R. § 4.69.  In this 
case, the record shows that the veteran is right-handed.  

The residuals of the fractures and dislocation of the 
veteran's left ring finger and left little finger are rated 
in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5227.  
Under that code, a compensable evaluation is not warranted 
for ankylosis of either finger at issue individually.  A 10 
percent rating is warranted for favorable ankylosis of the 
ring and little fingers of the major or minor hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5223.  A 20 percent rating 
is warranted for unfavorable ankylosis of those fingers.  
38 C.F.R. § 4.71a, Diagnostic Code 5219.  Limitation of 
motion of less than one inch in either direction is not 
considered disabling.  Diagnostic Code 5223 (Note (a)).

In classifying the severity of ankylosis and limitation of 
motion of single digits and combination of digits, the 
following rules will be observed:

1.  Ankylosis of both the 
metacarpophalangeal (MCP) and proximal 
interphalangeal joints (PIP), with either 
joint in extension or in extreme flexion, 
will be rated as amputation.

2.  Ankylosis of both the MCP and PIP 
joints, even though each is individually 
in a favorable position, will be rated as 
unfavorable ankylosis.

3.  With only one joint of a digit 
ankylosed or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible within 2 
inches (5.1 cms.) of the median 
transverse fold of the palm; when so 
possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable.

38 C.F.R. § 4.71a, Diagnostic Code 5216 - 5227 (1999).

During the VA examination in August 1998, the veteran's left 
fourth finger demonstrated a 45 degree flexion contracture of 
the PIP joint and a 10 degree hyperextension of the distal 
interphalangeal (DIP) joint.  The left fifth finger had a 30 
degree flexion contracture at the PIP joint with an angular 
deformity of about 10 degrees toward the fourth finger and a 
rotational deformity of at least 10 to 15 degrees toward the 
radius.  Although the veteran was unable to extend the 
flexion contractures and the ring finger overlapped the fifth 
finger when making a fist, he was, nevertheless, able to make 
a full fist with the tips of the fingers reaching the 
transverse palmar crease without difficulty.  Thus, there was 
no limitation of motion as to equate with favorable or 
unfavorable ankylosis in either the left fourth or fifth 
finger.  Moreover, the PIP joints were not tender to 
palpation and were stable to varus/valgus stress.  It was 
also noted that the strength of the left hand grip was 
similar to the right.  Finally, there was no evidence of lack 
of normal endurance, excess fatigability, or incoordination 
of the fingers nor was there any recorded history of flare-
ups.  The examiner concluded that the injuries to the left 
fourth and fifth fingers would not affect the veteran's 
activities of daily living or ability to maintain an 
occupation.  Therefore, it is the opinion of the Board that 
the residuals of the veteran's fractures and dislocation of 
the left fourth and fifth fingers do not meet or approximate 
the criteria for a compensable rating under either Diagnostic 
Code 5219 or 5223.  Accordingly, the separate schedular non-
compensable ratings under Diagnostic Code 5227 are confirmed 
and continued. 

In arriving at these decisions, the Board has again 
considered the possibility of referring the case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating.  However, 
there is simply no competent evidence that either the 
residuals of the injury to the left fourth or the residuals 
of the injury to the left fifth finger present such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

III.  Staged Ratings

Finally, the Board notes that the level of impairment caused 
by the foregoing service-connected disabilities has been 
generally consistent since the veteran's discharge from 
service in March 1994.  Accordingly, there is no basis for 
the assignment of staged ratings noted in Fenderson.


ORDER

Entitlement to a rating in excess of 20 percent for arthritis 
of the left ankle is denied.

Entitlement to a compensable rating for the residuals of a 
fracture and dislocation of the left ring finger is denied.  

Entitlement to a compensable rating for the residuals of a 
fracture and dislocation of the left little finger is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


